Exhibit 10.1

FORM OF SECOND AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

THIS SECOND AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this “Agreement”) is
entered into effective as of May 17, 2007 by and between ACE Limited, a Cayman
Islands company (the “Company”), and [                    ] (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

WHEREAS, the Articles of Association of the Company require the Company to
indemnify its directors and officers to the fullest extent permitted by law, and
permit the Company to advance expenses relating to the defense of
indemnification matters, and the Indemnitee has been serving and continues to
serve as a director and/or officer of the Company in part in reliance on the
Company’s Articles of Association;

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
Articles of Association, (ii) specific contractual assurance that the protection
promised by the Articles of Association will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of the
Articles of Association or any change in the composition of the Company’s Board
of Directors or acquisition transaction relating to the Company), and (iii) an
inducement to provide effective services to the Company as a director and/or
officer, the Company wishes to provide in this Agreement for the indemnification
of and the advancing of expenses to Indemnitee to the fullest extent (whether
partial or complete) permitted under law and as set forth in this Agreement,
and, to the extent insurance is maintained, to provide for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies;

WHEREAS, the Company and Indemnitee have previously entered into an amended and
restated indemnification agreement, dated as of November 17, 2005 (the “First
Amended Agreement”), and now desires to amend and restate in its entirety the
First Amended Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1. Certain Definitions:

(a) Board: the Board of Directors of the Company.



--------------------------------------------------------------------------------

(b) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(c) Change in Control: shall be deemed to have occurred if:

(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
United States Securities Exchange Act of 1934, becomes a “beneficial owner,” as
such term is used in Rule 13d-3 promulgated under that act, of 50% or more of
the Voting Stock (as defined below) of the Company;

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the Effective Date;
provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by three-quarters of the
directors who then comprised the Incumbent Directors shall be considered to be
an Incumbent Director;

(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or

(v) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Stock of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Stock of the
combined company, any shares received by Affiliates (as defined below) of such
other company in exchange for stock of such other company).

For the purpose of this definition of “Change in Control,” (I) an “Affiliate” of
a person or other entity shall mean a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
person or other entity specified and (II) “Voting Stock” shall mean capital
stock of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

(d) Defense Costs: attorneys’ fees and expenses and costs of investigation paid
or incurred in connection with investigating, defending, prosecuting (subject to
Section 2(b)), being a witness in, participating in (including on appeal), or
preparing for any of the foregoing in, any Proceeding relating to any Type 2
Indemnifiable Event.

 

2



--------------------------------------------------------------------------------

(e) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Type 1 Indemnifiable Event.

(f) Indemnifiable Event: (i) any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director or officer of the Company, or while a director
or officer is or was serving at the request of the Company as a director,
officer, employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other enterprise, or was a director, officer, employee,
or agent of a foreign or domestic corporation that was a predecessor corporation
of the Company or of another enterprise at the request of such predecessor
corporation, or related to anything done or not done by Indemnitee in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director, officer, employee, or agent or in any other
capacity while serving as a director, officer, employee, or agent of the
Company, as described above or (ii) any event or occurrence that takes place
either prior to or after the execution of the First Amended Agreement, related
to the fact that Indemnitee is or was a director, officer, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
enterprise and that relates to the subject matter of the investigations referred
to in the Company’s Annual Report on Form 10-K for the year ended December 31,
2004 or any other investigation (whether or not the Company is a target of such
investigation) by any government entity covering subject matter that is
substantially similar to the subject matter of, or arises out of, the foregoing
investigations.

(g) Independent Counsel: the person or body appointed in connection with
Section 3.

(h) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of the Company), or any inquiry, hearing, or investigation,
whether conducted by the Company or any other party, that Indemnitee in good
faith believes might lead to the institution of any such action, suit, or
proceeding, whether civil, criminal, administrative, investigative, or other.

(i) Reviewing Party: the person or body appointed in accordance with Section 3.

(j) Type 1 Indemnifiable Event: an Indemnifiable Event of the type described in
clause (i) of the definition of Indemnifiable Event.

 

3



--------------------------------------------------------------------------------

(k) Type 2 Indemnifiable Event: an Indemnifiable Event of the type described in
clause (ii) of the definition of Indemnifiable Event.

(l) Voting Securities: any securities of the Company that vote generally in the
election of directors.

2. Agreement to Indemnify.

(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) a Type 1 Indemnifiable Event, the Company shall indemnify Indemnitee
from and against any and all Expenses to the fullest extent permitted by law, as
the same exists or may hereafter be amended or interpreted (but in the case of
any such amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). In the event Indemnitee was, is, or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, a Proceeding by reason of (or
arising in part out of) a Type 2 Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Defense Costs to the fullest
extent permitted by law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto). The parties
hereto intend that this Agreement shall provide for indemnification in excess of
that expressly permitted by statute, including, without limitation, any
indemnification provided by the Company’s Articles of Association, vote of its
shareholders or disinterested directors, or applicable law.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 5; or
(iii) the Proceeding is instituted after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) and Independent Counsel
has approved its initiation.

(c) Expense Advances. If so requested by Indemnitee, the Company shall advance
(within ten business days of such request) any and all Expenses (in the case of
a Type 1 Indemnifiable Event) or Defense Costs (in the case of a Type 2
Indemnifiable Event) to Indemnitee (in either case, an “Expense Advance”);
provided that, (i) such an Expense Advance shall be made only upon delivery to
the Company of an undertaking by or on behalf of the Indemnitee to repay the
amount thereof if it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company, and (ii) if and to the extent that the Reviewing
Party determines that Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by

 

4



--------------------------------------------------------------------------------

Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid. If Indemnitee has commenced or commences legal proceedings in
a court of competent jurisdiction to secure a determination that Indemnitee
should be indemnified under applicable law, as provided in Section 4, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding, and Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or have lapsed). Indemnitee’s
obligation to reimburse the Company for Expense Advances shall be unsecured and
no interest shall be charged thereon.

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to a Type 1
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses (in the case of a Type 1 Indemnifiable Event) or Defense Costs (in the
case of a Type 2 Indemnifiable Event), but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.

(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company:

(i) on account of any Proceeding in which judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of any federal, state, or local laws; or

(ii) if a court of competent jurisdiction by a final judicial determination,
shall determine that such indemnity is not permitted under applicable law.

3. Reviewing Party. Prior to any Change in Control, the Reviewing Party shall be
any appropriate person or body consisting of a member or members of the Board or
any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Articles of Association now or hereafter in effect relating
to indemnification for Indemnifiable Events, the

 

5



--------------------------------------------------------------------------------

Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld), and who has not otherwise performed services for the Company or the
Indemnitee (other than in connection with indemnification matters) within the
last five years. The Independent Counsel shall not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses (in the case of a Type 1 Indemnifiable Event) or Defense Costs (in the
case of a Type 2 Indemnifiable Event), and shall receive payment thereof, from
the Company in accordance with this Agreement as soon as practicable after
Indemnitee has made written demand on the Company for indemnification, unless
the Reviewing Party has given a written opinion to the Company that Indemnitee
is not entitled to indemnification under applicable law.

(b) Suit to Enforce Rights. Regardless of any action by the Reviewing Party, if
Indemnitee has not received full indemnification within thirty days after making
a demand in accordance with Section 4(a), Indemnitee shall have the right to
enforce its indemnification rights under this Agreement by commencing litigation
in any court in the U.S. District Court for the Southern District of New York
having subject matter jurisdiction thereof seeking an initial determination by
the court or challenging any determination by the Reviewing Party or any aspect
thereof. The Company hereby consents to service of process and to appear in any
such proceeding. Any determination by the Reviewing Party not challenged by
Indemnitee shall be binding on the Company and Indemnitee. The remedy provided
for in this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity.

(c) Defense to Indemnification, Burden of Proof, and Presumptions. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Expenses or
Defense Costs incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed. In connection with any such action or any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on the Company. Neither the failure of the Reviewing
Party or the Company (including its Board, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the claimant is proper under the
circumstances because Indemnitee has met the standard of conduct set forth in
applicable law, nor

 

6



--------------------------------------------------------------------------------

an actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. For purposes of this Agreement, to the fullest extent permitted by law,
the termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

5. Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all out-of-pocket expenses that are
incurred by Indemnitee in connection with any action brought by Indemnitee for

(a) indemnification or advance payment of Expenses (in the case of a Type 1
Indemnifiable Event) or Defense Costs (in the case of a Type 2 Indemnifiable
Event) by the Company under this Agreement or any other agreement or under
applicable law or the Company’s Articles of Association now or hereafter in
effect relating to indemnification for Indemnifiable Events, and/or

(b) recovery under directors’ and officers’ liability insurance policies
maintained by the Company,

but only in the event that Indemnitee ultimately is determined to be entitled to
such indemnification or insurance recovery, as the case may be. In addition, the
Company shall, if so requested by Indemnitee, advance such out-of-pocket
expenses to Indemnitee, subject to and in accordance with Section 2(c).

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in
Section 6(c).

(b) Defense. This Section 6(b) shall apply only to Type 1 Indemnifiable Events.
With respect to any Proceeding as to which Indemnitee notifies the Company of
the commencement thereof, the Company will be entitled to participate in the
Proceeding at its own expense and, except as otherwise provided below, to the
extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable

 

7



--------------------------------------------------------------------------------

costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ legal counsel in such Proceeding, but all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control (other
than a Change in Control approved by a majority of the directors on the Board
who were directors immediately prior to such Change in Control), the employment
of counsel by Indemnitee has been approved by the Independent Counsel, or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases all Expenses of the Proceeding shall
be borne by the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the determination provided for in (ii), (iii) and
(iv) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred (other than a Change in Control approved by a majority of the
directors on the Board who were directors immediately prior to such Change in
Control), the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. The Company shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of such action; the Company’s liability hereunder shall not be excused if
participation in the Proceeding by the Company was barred by this Agreement.

7. Establishment of Trust. In the event of a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) the Company shall, upon
written request by Indemnitee, create a Trust for the benefit of the Indemnitee
and from time to time upon written request of Indemnitee shall fund the Trust in
an amount sufficient to satisfy any and all Expenses (in the case of a Type 1
Indemnifiable Event) or Defense Costs (in the case of a Type 2 Indemnifiable
Event) reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in, and/or defending
any Proceeding relating to an Indemnifiable Event. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by the Independent Counsel. The terms of the Trust shall provide that
(i) the Trust shall not be revoked or the principal thereof invaded without the
written consent of the Indemnitee, (ii) the Trustee shall advance, within ten
business days of a request by the Indemnitee, any and all Expenses (in the case
of a Type 1 Indemnifiable Event) or Defense Costs (in the case of a Type 2
Indemnifiable Event) to the Indemnitee (and the Indemnitee hereby agrees to
reimburse the Trust under the same circumstances for which the Indemnitee would
be required to reimburse the Company under Section 2(c) of this Agreement),
(iii) the Trust shall continue to be funded by the Company in

 

8



--------------------------------------------------------------------------------

accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Company upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The Trustee shall be chosen by the Indemnitee. Nothing
in this Section 7 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local, and foreign tax purposes.
The Company shall pay all costs of establishing and maintaining the Trust and
shall indemnify the Trustee against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Company’s Articles of
Association, applicable law, or otherwise; provided, however, that this
Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s Articles of Association,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

9. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

10. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of the Company contained herein shall continue for so
long as Indemnitee shall be subject to, or involved in, any proceeding for which
indemnification is provided pursuant to this Agreement. Notwithstanding the
foregoing, no legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company or any Affiliate of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by Cayman Islands
law under the circumstances. Any claim or cause of action of the Company or its
Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

9



--------------------------------------------------------------------------------

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Articles of Association, or otherwise) of the amounts
otherwise indemnifiable hereunder.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event even though he
may have ceased to serve in such capacity at the time of any Proceeding.

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of New York applicable to contracts made
and to be performed in such State without giving effect to its principles of
conflicts of laws.

17. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

 

10



--------------------------------------------------------------------------------

ACE Limited

ACE Global Headquarters

17 Woodbourne Avenue

Hamilton HM08 Bermuda

Attention: General Counsel

and to Indemnitee at:

[insert notice information]

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

ACE LIMITED

 

 

Name:

Title:

 

[insert name of Indemnitee]

 

11